UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4074 General New York Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 04/30/09 FORM N-CSR Item 1. Reports to Stockholders. [INSERT REPORT HERE] Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 23 Notes to Financial Statements FOR MORE INFORMATION Back Cover General New York Municipal Bond Fund, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We are pleased to present this semiannual report for General NewYork Municipal Bond Fund, Inc., covering the six-month period from November 1, 2008, through April 30, 2009. Domestic and international fixed-income markets were not immune to price volatility during the reporting period, as higher-yielding market sectors generally plummeted over the fall of 2008 and later rebounded strongly in late April 2009. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high in April, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% economic contraction during the first quarter of 2009.Yet, the market rebound proved to be robust, particularly among high yield bonds, which previously had been hard-hit in the downturn. Conversely, U.S.Treasury securities, which had served as a relatively safe haven in 2008, gave back some of their gains in 2009, particularly long-term nominal Treasuries. These price and yield swings have left the global markets wondering whether fixed income investors are anticipating sustainable economic improvement, or continued economic distress. We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate the importance of a long-term investment focus combined with a diversified approach.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current fixed income needs and future investment goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through April 30, 2009, as provided by Joseph P. Darcy, Portfolio Manager Fund and Market Performance Overview For the six-month period ended April 30, 2009, General New York Municipal Bond Fund achieved a total return of 7.57%. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark index, which is composed of bonds issued nationally and not solely within New York, achieved a total return of 8.20% for the same period. 2 In addition, the fund is reported in the Lipper New York Municipal Debt Funds category, and the average total return for all funds reported in this Lipper category was 6.51% for the reporting period. 3 Municipal bonds suffered due to a severe financial crisis and economic downturn over the first four months of the reporting period, but a subsequent market rally buoyed market averages. The fund produced lower returns than its benchmark, primarily due to weakness among lower-rated credits. The Funds Investment Approach The fund seeks to maximize current income exempt from federal, New York state and NewYork city income taxes, to the extent consistent with the preservation of capital.To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal, NewYork state and NewYork city personal income taxes.The fund will invest at least 65% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 35% of its assets in municipal bonds rated below investment grade (high yield or junk bonds) or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) assess the current interest-rate environment and the municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated to discount bonds, which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Financial Crisis and Recession Sparked Heightened Volatility When the reporting period began, slumping home values, rising unemployment and plunging consumer confidence already had contributed to one of the worst recessions since the 1930s, putting fiscal pressure on most states and municipalities. Meanwhile, an ongoing credit crunch had escalated into a global financial crisis that punished several financial institutions, including municipal bond insurers and dealers.The effects of the financial crisis were exacerbated by selling pressure among highly leveraged institutional investors who were forced to unwind their positions to meet margin calls. These developments sparked a flight to quality in which investors fled riskier assets in favor of traditional safe havens. In this tumultuous environment, yield differences between municipal bonds and comparable U.S. Treasury securities widened. In addition, the problems encountered by municipal bond insurers forced investors to refocus on the underlying credit fundamentals of municipal bonds, resulting in a less commoditized market. However, a market rally in the reporting periods final months, stemming in part from massive interventions into the financial crisis by government and monetary authorities, helped erase the reporting periods previous losses. Security Selections Produced Mixed Results The funds lower-rated, higher-yielding holdings hurt its relative performance, accounting for the bulk of its underperformance relative to the 4 benchmark. In contrast, higher-quality securities, including escrowed municipal bonds in which the funds for early redemption have already been set aside, fared relatively well.The fund also benefited from bonds issued by NewYorks private colleges and universities. We generally maintained the funds average duration in the neutral range. We have focused primarily on bonds with 15- to 20-year maturities, which offer most of the yield of longer-term bonds but with less risk in volatile markets. Adopting a More Defensive Posture Despite the recent market rally, we have seen little evidence of actual economic improvement.The recession may be particularly persistent in NewYork, which relies heavily on taxes generated by the battered financial services industry. Therefore, we have continued to adopt a more conservative investment posture, including a focus on bonds backed by specific funding sources, such as tax appropriations. With short-term interest rates likely to remain near historical lows, we have maintained the funds generally neutral average duration. In our judgment, these are prudent strategies in todays uncertain investment environment. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-NewYork residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through July 31, 2009, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment- grade, tax-exempt bond market. Index returns do not reflect the fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in General NewYork Municipal Bond Fund, Inc. from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Expenses paid per $1,000  $ 4.37 Ending value (after expenses) $1,075.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Expenses paid per $1,000  $ 4.26 Ending value (after expenses) $1,020.58  Expenses are equal to the funds annualized expense ratio of .85%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS A p r i l 3 0 , 2 0 0 9 ( U n a u d i t e d ) Long-Term Municipal Coupon Maturity Principal Investments97.5% Rate (%) Date Amount ($) Value ($) New York89.9% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peters Hospital of the City of Albany Project) 5.25 11/15/27 2,000,000 1,639,540 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/20 1,000,000 1,019,570 Essex County Industrial Development Agency, SWDR (International Paper Company Projects) 5.20 12/1/23 2,750,000 1,961,657 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/30 2,000,000 1,926,100 Huntington Housing Authority, Senior Housing Facility Revenue (Gurwin Jewish Senior Residences Project) 6.00 5/1/29 1,370,000 943,642 Jefferson County Industrial Development Agency, SWDR (International Paper Company Projects) 5.20 12/1/20 2,000,000 1,525,840 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 1,500,000 1,609,620 Long Island Power Authority, Electric System General Revenue (Insured; FGIC) 5.00 12/1/19 1,375,000 1,455,410 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 1,000,000 1,002,730 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 1,500,000 1,433,565 Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 11/15/18 4,000,000 4,181,840 Nassau County Industrial Development Agency, Continuing Care Retirement Community Revenue (Amsterdam at Harborside Project) 6.50 1/1/27 1,500,000 1,202,970 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City, GO 5.38 12/1/11 885,000 a 973,916 New York City, GO 5.38 12/1/20 115,000 117,926 New York City, GO 5.00 8/1/22 1,200,000 1,226,196 New York City, GO 5.50 6/1/23 150,000 154,846 New York City, GO 5.25 8/15/24 4,000,000 4,095,880 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; FGIC) 5.00 7/1/25 1,200,000 1,210,056 New York City Industrial Development Agency, Civic Facility Revenue (Vaughn College of Aeronautics and Technology Project) 5.25 12/1/36 1,000,000 596,990 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 3,500,000 3,136,140 New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 2,000,000 1,692,460 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty) 7.00 3/1/49 2,500,000 2,837,675 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. Project) 6.90 8/1/24 1,000,000 386,640 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/16 1,000,000 945,810 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/24 3,000,000 2,664,150 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.00 6/15/22 3,000,000 3,139,470 New York City Transitional Finance Authority, Building Aid Revenue 4.50 1/15/38 3,000,000 2,604,150 New York City Transitional Finance Authority, Building Aid Revenue (Insured; FGIC) 5.00 7/15/25 1,000,000 1,000,880 New York City Transitional Finance Authority, Building Aid Revenue (Insured; FGIC) 5.00 7/15/36 2,000,000 1,964,820 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/22 4,000,000 4,235,960 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/25 2,360,000 2,446,352 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/28 2,695,000 2,751,945 New York State Dormitory Authority, Catholic Health Services of Long Island Obligated Group Revenue (Saint Francis Hospital Project) 5.00 7/1/21 3,000,000 2,609,280 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) (Insured; FGIC) 5.75 7/1/16 2,000,000 2,088,460 New York State Dormitory Authority, FHA-Insured Mortgage HR (The Long Island College Hospital) 6.00 8/15/15 2,055,000 2,219,934 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, FHA-Insured Mortgage HR (The New York and Presbyterian Hospital) (Insured; FSA) 5.25 8/15/27 1,505,000 1,525,679 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 5.00 11/15/19 1,000,000 1,015,530 New York State Dormitory Authority, Insured Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/16 2,000,000 2,149,220 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; AMBAC) 5.00 7/1/32 2,000,000 2,007,840 New York State Dormitory Authority, LR (State University Educational Facilities) (Insured; FGIC) 5.50 7/1/11 1,475,000 a 1,618,577 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.63 7/1/16 2,500,000 2,748,275 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.75 7/1/18 2,500,000 2,828,800 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; FSA) 5.75 7/1/18 1,290,000 1,459,661 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/24 2,500,000 2,655,950 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,500,000 2,557,250 New York State Dormitory Authority, Revenue (Fordham University) (Insured; Assured Guaranty) 5.00 7/1/33 1,000,000 1,002,120 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/35 1,500,000 1,474,095 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.00 2/15/28 845,000 828,793 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/19 1,475,000 1,404,480 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.50 7/1/26 2,000,000 1,918,360 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.50 7/1/26 500,000 479,590 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/33 2,000,000 1,411,440 New York State Dormitory Authority, Revenue (New York State Department of Health) 5.00 7/1/15 3,885,000 4,254,347 New York State Dormitory Authority, Revenue (New York State Department of Health) (Insured; CIFG) 5.00 7/1/25 3,000,000 3,034,710 New York State Dormitory Authority, Revenue (North Shore-Long Island Jewish Obligated Group) 5.00 5/1/25 2,765,000 2,633,248 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 5.25 7/1/24 1,000,000 802,730 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 5.00 7/1/26 1,500,000 1,122,255 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 1,500,000 1,141,515 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 6.00 7/1/33 2,000,000 2,109,380 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/17 2,060,000 2,348,853 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 2,572,275 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Banknorth NA) 6.50 8/15/30 2,000,000 2,109,360 New York State Dormitory Authority, Revenue (University of Rochester) 5.00 7/1/34 4,000,000 4,001,520 New York State Dormitory Authority, South Nassau Communities HR (Winthrop South Nassau University Health System Obligated Group) 5.50 7/1/23 1,825,000 1,637,208 New York State Energy Research and Development Authority, Gas Facilities Revenue (The Brooklyn Union Gas Company Project) 6.37 4/1/20 5,000,000 5,045,200 New York State Housing Finance Agency, Revenue (Fairway Manor Apartments and LooseStrife Fields Apartments) (Collateralized; FHA) 6.75 11/15/36 15,000 16,257 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 3/15/34 2,000,000 2,012,120 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.35 10/1/26 2,000,000 1,989,380 New York State Thruway Authority, General Revenue (Insured; FGIC) 5.00 1/1/27 2,000,000 2,029,380 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds (Insured; FGIC) 5.50 4/1/11 1,225,000 a 1,343,899 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/25 3,000,000 3,080,400 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/19 4,500,000 4,808,340 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/22 3,000,000 3,146,040 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.25 3/15/27 2,000,000 2,089,400 New York State Urban Development Corporation, Correctional Facilities Revenue 5.50 1/1/14 3,000,000 3,179,790 New York State Urban Development Corporation, Correctional Facilities Revenue (Insured; FSA) 5.50 1/1/14 3,000,000 3,197,400 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) 5.50 3/15/13 3,000,000 a 3,448,950 Newburgh Industrial Development Agency, IDR (Bourne and Kenny Redevelopment Company LLC Project) (Guaranteed; SONYMA) 5.65 8/1/20 25,000 25,074 Newburgh Industrial Development Agency, IDR (Bourne and Kenny Redevelopment Company LLC Project) (Guaranteed; SONYMA) 5.75 2/1/32 1,535,000 1,485,696 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 1,500,000 1,351,230 North Country Development Authority, Solid Waste Management System Revenue (Insured; FSA) 6.00 5/15/15 2,260,000 2,484,260 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Onondaga County Industrial Development Agency, Sewage Facilities Revenue (Bristol-Meyers Squibb Company Project) 5.75 3/1/24 4,000,000 3,976,000 Orange County Industrial Development Agency, Life Care Community Revenue (Glenn Arden, Inc. Project) 5.63 1/1/18 930,000 741,015 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; MBIA, Inc.) 6.25 12/1/13 5,000,000 5,061,100 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/31 1,000,000 966,540 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/36 1,000,000 946,440 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/25 2,260,000 2,295,211 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/31 2,000,000 2,003,440 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 3,000,000 2,192,550 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/21 3,000,000 3,074,370 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.50 1/1/22 2,000,000 a 2,421,280 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/33 3,000,000 3,006,690 Triborough Bridge and Tunnel Authority, Subordinate Revenue (Insured; MBIA, Inc.) 5.00 11/15/32 3,000,000 3,015,390 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 2,000,000 1,431,540 U.S. Related7.6% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 6.00 7/1/10 2,695,000 a 2,859,557 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,000,000 1,946,140 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty) 5.00 7/1/28 1,000,000 985,380 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/16 1,865,000 a 2,228,712 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,500,000 1,395,210 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) 5.63 7/1/10 3,000,000 a 3,202,800 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; MBIA, Inc.) 5.75 7/1/10 2,420,000 a 2,584,729 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/46 1,500,000 1,162,065 Total Long-Term Municipal Investments (cost $214,626,630) The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Shot-Term Municipal Coupon Maturity Principal Investment.5% Rate (%) Date Amount ($) Value ($) New York; New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Dexia Credit Locale) (cost $1,000,000) 0.50 5/1/09 1,000,000 b Total Investments (cost $215,626,630) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate demand noterate shown is the interest rate in effect at April 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 16 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 37.4 AA Aa AA 30.1 A A A 16.8 BBB Baa BBB 12.0 BB Ba BB .8 CCC Caa CCC .2 F1 MIG1/P1 SP1/A1 .5 Not Rated c Not Rated c Not Rated c 2.2  Based on total investments. c Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES A p r i l 3 0 , 2 0 0 9 ( U n a u d i t e d ) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 215,626,630 211,084,456 Cash 960,146 Interest receivable 3,625,952 Receivable for shares of Common Stock subscribed 1,179 Prepaid expenses 9,672 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 151,774 Payable for shares of Common Stock redeemed 36,146 Accrued expenses 61,223 Net Assets ($) Composition of Net Assets ($): Paid-in capital 222,292,351 Accumulated undistributed investment incomenet 7,308 Accumulated net realized gain (loss) on investments (2,325,223) Accumulated net unrealized appreciation (depreciation) on investments (4,542,174) Net Assets ($) Shares Outstanding (100 million shares of $.001 par value Common Stock authorized) 12,001,158 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 19 STATEMENT OF OPERATIONS Six Months Ended April 30, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) Service plan and prospectus feesNote 3(b) Shareholder servicing costsNote 3(b) Professional fees Custodian feesNote 3(b) Registration fees Directors fees and expensesNote 3(c) Shareholders reports Loan commitment feesNote 2 Miscellaneous Total Expenses Lessreduction in management fee due to undertakingNote 3(a) Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2009 Year Ended (Unaudited) October 31, 2008 Operations ($): Investment incomenet 4,577,172 9,356,753 Net realized gain (loss) on investments (1,546,003) (701,168) Net unrealized appreciation (depreciation) on investments 12,651,610 (23,690,135) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (4,569,864) (9,352,770) Net realized gain on investments  (459,857) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 9,290,734 16,587,737 Dividends reinvested 3,353,742 7,201,448 Cost of shares redeemed (16,131,096) (35,896,155) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 207,805,967 244,760,114 End of Period Undistributed investment incomenet 7,308  Capital Share Transactions (Shares): Shares sold 547,193 907,622 Shares issued for dividends reinvested 192,066 388,866 Shares redeemed (925,111) (1,961,474) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2009 Year Ended October 31, (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 17.05 19.04 19.51 19.45 20.01 19.97 Investment Operations: Investment incomenet a .38 .75 .75 .76 .76 .79 Net realized and unrealized gain (loss) on investments .90 (1.95) (.39) .29 (.56) .17 Total from Investment Operations 1.28 (1.20) .36 1.05 .20 .96 Distributions: Dividends from investment incomenet (.38) (.75) (.75) (.75) (.76) (.79) Dividends from net realized gain on investments  (.04) (.08) (.24) (.00) b (.13) Total Distributions (.38) (.79) (.83) (.99) (.76) (.92) Net asset value, end of period 17.95 17.05 19.04 19.51 19.45 20.01 Total Return (%) 7.57 c (6.60) 1.87 5.59 1.01 4.90 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .95 d .94 .94 .93 .92 .96 Ratio of net expenses to average net assets .85 d .86 .88 .88 .92 e .95 Ratio of interest and expense related to floating rate notes issued to average net assets  .01 .04 .03 .03 .06 Ratio of net investment income to average net assets 4.37 d 4.00 3.91 3.92 3.82 3.99 Portfolio Turnover Rate 3.83 c 22.82 16.85 25.29 42.18 21.48 Net Assets, end of period ($ x 1,000) 215,432 207,806 244,760 257,187 275,856 309,664 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: General NewYork Municipal Bond Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to maximize current income exempt from federal, New York state and New York city income taxes to the extent consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The funds financial statements are prepared in accordance with accounting principles generally accepted in the United States, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities   Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. 24 In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with incomes tax regulations, which may differ from U.S. generally accepted accounting principles. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended October 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $783,203 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2008. If not applied, the carryover expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2008 was as follows: tax exempt income $9,354,481, ordinary income $53,301 and long-term capital gains $404,845. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 mil- 26 lion unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of the Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2009, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly.The Agreement provides that if in any full year the aggregate expenses of the fund, exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses, exceed 1 1 / 2 % of the value of the funds average daily net assets, the fund may deduct from the payments to be made to the Manager, or the Manager will bear such excess expense. The Manager has undertaken from November 1, 2008 through July 31, 2009 to reduce the management fee paid by the fund, to the extent that the funds aggregate annual expenses (exclusive of certain expenses as described above) exceed an annual rate of .85% of the value of the funds average daily net assets. The reduction in management fee, pursuant to the undertaking, amounted to $103,223 during the period ended April 30, 2009. (b) Under the Service Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, the fund pays the Distributor for distributing the funds shares, for servicing shareholder accounts, (Servicing) and for advertising and marketing relating to the fund.The Plan provides payments to be made at an aggregate annual rate of .20% of the value of the funds average daily net assets.The Distributor determines the amounts, if any, to be paid to Service Agents (a securities dealer, financial institution or other industry professional) under the Plan and the basis on which such The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) payments are made.The fees payable under the Plan are payable without regard to actual expenses incurred.The Plan also separately provides for the fund to bear the costs of preparing, printing and distributing certain of the funds prospectuses and statements of additional information and costs associated with implementing and operating the Plan, such aggregate amount not to exceed the greater of $100,000 or .005% of the value of the funds average daily net assets for any full fiscal year. During the period ended April 30, 2009, the fund was charged $215,079 pursuant to the Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2009, the fund was charged $34,014 pursuant to the transfer agency agreement. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2009, the fund was charged $3,346 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement to provide custodial services for the fund. During the period ended April 30, 2009, the fund was charged $12,279 pursuant to the custody agreement. During the period ended April 30, 2009, the fund was charged $2,394 for services performed by the Chief Compliance Officer. The components of Due to the Dreyfus Corporation and affiliates consist of: management fees $105,097, Rule 12b-1 distribution plan fees $35,032, custodian fees $12,828, chief compliance officer fees $2,793 and transfer agency per account fees $12,000, which are offset against an expense reimbursement currently in effect in the amount of $15,976. 28 (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2009, amounted to $12,620,236 and $12,662,334, respectively. At April 30, 2009, accumulated net unrealized depreciation on investments was $4,542,174, consisting of $5,967,667 gross unrealized appreciation and $10,509,841 gross unrealized depreciation. At April 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agree-ments.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. The Fund 29 For More Information Ticker Symbol: GNYMX Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the 12-month period ended June 30, 2008, is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General New York Municipal Bond Fund, Inc. By: /s/ J. David Officer J. David Officer, President Date: June 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: June 29, 2009 By: /s/ James Windels James Windels, Treasurer Date: June 29, 2009 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a- 2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
